 


110 HR 4099 IH: To amend the Internal Revenue Code of 1986 to modify the rules relating to coins and bullion that may be held by individual retirement accounts and certain other individually-directed accounts.
U.S. House of Representatives
2007-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4099 
IN THE HOUSE OF REPRESENTATIVES 
 
November 6, 2007 
Mr. Sali (for himself, Ms. Berkley, and Mr. English of Pennsylvania) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to modify the rules relating to coins and bullion that may be held by individual retirement accounts and certain other individually-directed accounts. 
 
 
1.Modification of rules relating to coins and bullion that may be held by individual retirement accounts and certain other individually-directed accounts
(a)Bullion may be held in bar, ingot, or coin formSubparagraph (B) of section 408(m)(3) of the Internal Revenue Code of 1986 (relating to exception for certain coins and bullion) is amended by inserting (whether in the form of a bar, ingot, or coin) after bullion.
(b)Physical possession requirement satisfied if trustee holds indicia of ownership
(1)In generalParagraph (3) of section 408(m) of such Code is amended by inserting before the period or if the requirements of paragraph (4) are met.
(2)Special rules relating to indicia of ownershipSubsection (m) of section 408 of such Code is amended by adding at the end the following new paragraph:

(4)Trustee may hold indicia of ownership in lieu of physical possessionFor purposes of paragraph (3), the requirements of this paragraph are met if—
(A)the trustee holds the indicia of ownership for the coins or bullion described in paragraph (3),
(B)physical possession of such coins or bullion is maintained by a custodian—
(i)which holds the coins or bullion as agent for the trustee, and
(ii)which regularly engages in the business of holding bullion, coins, and precious metals,
(C)the trustee remains the account fiduciary and otherwise liable to the account beneficiary to the same extent as if the trustee had physical possession of the coins or bullion,
(D)the indicia of ownership—
(i)are not subject to any right, charge, security interest, lien, or claim of any kind in favor of such custodian, and
(ii)are freely transferable by the trustee without payment of money or value other than for safe custody and administration, and
(E)upon written request by the account beneficiary, the trustee notifies such beneficiary in writing of the name, address, and principal place of business of such custodian..
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.  
 
